DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of an electrochemical device comprising a cathode comprising lithium cobalt oxide; an anode comprising artificial graphite and an electrolyte comprising a compound of Formula I-2, a compound of Formula IV-2, further comprising a compound of Formula V-2 and further comprising an additive comprising vinylene carbonate in the reply filed on 7-11-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2-3, 7, 9-11, 13-14 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7-11-2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 8, 12 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an electrolyte comprising a lithium salt, does not reasonably provide enablement for an electrolyte with no lithium salt.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0075].
Claims 1, 4-6, 8, 12 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an electrolyte solution comprising a solvent, does not reasonably provide enablement for an electrolyte with no solvent.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Claims 1, 5-6, 8, 12 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an electrolyte solution comprising an additive comprising a compound of Formula I-2 in an amount of 0.1-10 weight percent, does not reasonably provide enablement for an electrolyte comprising a compound of Formula I-2.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.

Claims 1, 5-6, 8, 12 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an electrolyte solution comprising an additive comprising a compound of Formula IV-2 in an amount of 0.01-8 weight percent, does not reasonably provide enablement for an electrolyte comprising a compound of Formula IV-2.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the electrolyte further comprising another additive comprising a compound of Formula V-2 in an amount of 1-30 weight percent, does not reasonably provide enablement for an electrolyte further comprising a compound of Formula V-2.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claims 1, 4-6, 8, 12 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
         Claims 1 and 4-6 are rejected because the claim should cite “An electrolyte solution comprising a lithium salt, a solvent and additives comprising a 1st additive comprising a compound of Formula I-2 and a 2nd additive comprising a compound of Formula IV-2. An electrolyte would not comprise 2 additive compounds.  This makes the claim vague and indefinite.           Claims 5 and 16 are rejected because the claim should cite “further comprising a third additive comprising vinylene carbonate”.          Claims 6  and 17 are rejected because the claim should cite “further comprising a 4th additive comprising a compound of Formula V-2”.           Claims 8 and 15-17 are rejected because the claim should cite “and an electrolyte solution comprising a lithium salt, a solvent and additives comprising a 1st additive comprising a compound of Formula I-2 and a 2nd additive comprising a compound of Formula IV-2. An electrolyte would not comprise 2 additive compounds.  This makes the claim vague and indefinite.          Claim 12 is rejected because the claim should cite “and an electrolyte solution comprising a lithium salt, a solvent and additives comprising a 1st additive comprising a compound of Formula I-2 and a 2nd additive comprising a compound of Formula IV-2. An electrolyte would not comprise 2 additive compounds.  This makes the claim vague and indefinite.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 8, 12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2016/0301103) in view of Paillet et al. (WO 2018/163127), using US 2021/0218060 as translation.             Kim et al. teaches in claims 1-3, an electrolyte for a lithium secondary battery comprising a lithium salt, a nonaqueous organic solvent and the multi nitrile compound represented by chemical Formula 1 in the specific compound cited in claim 3 and teaches in claim 4 that the multi nitrile compound [PHE] is contained in the content of 1-20 weight percent based on the total weight of the electrolyte and teaches in claim 5 wherein the electrolyte further comprises 1 or 2 more additives such as vinylene carbonate or salt additives and teaches in claim 7 wherein the additive is contained at a content of 0.1-5 weight percent based on the total weight of the electrolyte.  Kim et al. teaches in the examples, a battery comprising LiNiCoMnO2 and LiMn2O4, an anode comprising graphite and an electrolyte solution comprising LiPF6 in a mixed solvent of EC/EMC 10 weight percent of PHE compounds and in Examples 6-7, 1 weight percent of VC is added. Kim et al. teaches in [0062-0063], that the cathode can comprise LiaA1-bBbD2 with a=1, b=0, A=Co and D=O. [Thus teaching LiCoO2].AIA  cases
           Kim et al. discloses the claimed invention except for specifically teaching that the lithium salt LiPF6 and lithium 4, 5-dicyano-2-(trifluoromethyl) imidazolide [LiTDI] are used in the electrolyte.           Paillet et al. teaches on page 1, that in the field of batteries there is an ongoing need for developing electrolyte compositions for improving battery performance such as its durability, its cycling stability and/or the reduction of its irreversible capacity. The present application relates to an electrolyte composition comprising lithium hexafluorophosphate (LiPF6), 0.3 M of lithium 4, 5-dicyano-2-(trifluoromethyl) imidazolide [LiTDI] and an additive comprising vinylene carbonate in the amount of 0.1-9 weight percent.  Paillet teaches in claim 1, an electrolyte composition comprising LiPF6, LiTDI, at least one solvent and at least one electrolyte additive. Paillet et al. teaches in claim 4 wherein the solvent can comprise of vinylene carbonate and teaches in claims 6-7, wherein the electrolyte additive can comprise vinylene carbonate in the amount of 0.1-9% by weight. Paillet et al. teaches in claim 12 using the composition according to claim 1, for improving a lithium ion battery life and/or improving a lithium ion battery cycling stability and or reducing a lithium ion battery irreversible capacity. Paillet et al. teaches in claims 13-15, an electrochemical cell comprising a negative electrode, a positive electrode and an electrolyte composition is defined in claim 1 wherein the negative electrode comprises graphite and the positive electrode comprises lithium cobalt oxide. Paillet et al. teaches on page 6, [0136-0139], that in summary the effect of the LiTDI lithium salt on battery life has been demonstrated in a various of a series of electrochemical tests and has been shown that the addition of LiTDI makes it possible to significantly improve battery life. It seems that the presence of LiTDI can allow the capture of water molecules and prevent HF formation that occurs when LiPF6 reacts with traces of moisture which may be contained in the cathodes, anodes, separator, solvent, packaging, etc.          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use LiPF6 and LiTDI in the electrolyte solution taught by Kim et al. because Paillet et al. teaches that the effect of the LiTDI lithium salt on battery life has been shown that the addition of LiTDI makes it possible to significantly improve battery life and because it is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose.  See In re Kerkhoven, 205 USPQ 1069; In re Susi, 169 USPQ 423.
Claim(s) 1, 4-5, 8, 12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2016/0301103) in view of Paillet et al. "Determination of the electrochemical performance and stability of the lithium-salt, lithium 4,5-dicyano-2-(trifluoromethyl) imidazolide, with various anodes in Li-ion cells".           Kim et al. teaches in claims 1-3, an electrolyte for a lithium secondary battery comprising a lithium salt, a nonaqueous organic solvent and the multi nitrile compound represented by chemical Formula 1 in the specific compound cited in claim 3 and teaches in claim 4 that the multi nitrile compound [PHE] is contained in the content of 1-20 weight percent based on the total weight of the electrolyte and teaches in claim 5 wherein the electrolyte further comprises 1 or 2 more additives such as vinylene carbonate or salt additives and teaches in claim 7 wherein the additive is contained at a content of 0.1-5 weight percent based on the total weight of the electrolyte.  Kim et al. teaches in the examples, a battery comprising LiNiCoMnO2 and LiMn2O4, an anode comprising graphite and an electrolyte solution comprising LiPF6 in a mixed solvent of EC/EMC 10 weight percent of PHE compounds and in Examples 6-7, 1 weight percent of VC is added. Kim et al. teaches in [0062-0063], that the cathode can comprise LiaA1-bBbD2 with a=1, b=0, A=Co and D=O. [Thus teaching LiCoO2].
           Kim et al. discloses the claimed invention except for specifically teaching that the lithium salt LiPF6 is instead lithium 4, 5-dicyano-2-(trifluoromethyl) imidazolide [LiTDI].           Paillet et al. evaluates lithium 4, 5-dicyano-2-(trifluoromethyl) imidazolide [LiTDI] which is a promising lithium salt for electrolytes in lithium ion batteries.  Paillet et al. teaches in the abstract a battery comprising an anode comprising graphite and an electrolyte comprising LiTDI as a lithium salt and adding additives such as adding to percent weight of vinylene carbonate compared to 1M LiPF6 +2% VC. Li TDI forms a thin SEI with FEC that is uniformly deposited on graphite which allows high-power capability.
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use LiTDI instead of LiPF6 as the lithium salt because Paillet et al. teaches that lithium 4, 5-dicyano-2-(trifluoromethyl) imidazolide [LiTDI] which is a promising lithium salt for electrolytes in lithium ion batteries in a battery comprising an anode comprising graphite and an electrolyte comprising LiTDI as a lithium salt and adding additives such as adding to percent weight of vinylene carbonate compared to 1M LiPF6 +2% VC. LiTDI forms a thin SEI with FEC that is uniformly deposited on graphite which allows high-power capability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2013/0316252) teaches in claims 8-10, an electrolyte solution for a lithium secondary battery comprising tricyanoalkoxy alkane compound represented by chemical Formula 4 and teaches in claim 13 wherein the nonaqueous solvent comprises vinylene carbonate.           Park et al. (US 2018/0233778) teaches in claims1-2, an electrolyte for secondary  battery comprising a lithium salt; a nonaqueous organic solvent and a nitrile compound represented by chemical Formula 1 containing four -OCH2CH2CN bonds instead of three and specifically the chemical formulas cited in claims 2-3. Park et al. teaches that the nitrile compound is present in an amount of 0.1-15 weight percent based on the total weight of the electrolyte. Park et al. teaches in claims 5-6, wherein the electrolyte can further can comprise vinylene carbonate or salt additives. Park et al. teaches in [0032], that the electrolyte solution can comprise one or 2 or more lithium salts such as LiPF6, LiBF4, etc. and teaches in [0065-0066], with the electrolyte additives can be present in an amount of 0.1-5 weight percent.  Park et al. teaches in the examples a battery comprising a cathode comprising LiNi0.6Co0.2Mn0.2O2, an anode comprising graphite and an electrolyte comprising LiPF6 dissolved in a mixed solvent of EC/EMC/DEC.              Lindgren et al. "SEI Formation and Interfacial Stability of a Si Electrode in a LiTDI-Salt Based Electrolyte with FEC and VC Additives for Li-Ion Batteries “  teaches an electrolyte based on a new salt, lithium 4, 5-dicyano-2-(trifluoromethyl) imidazolide [LiTDI] and an additive comprising vinylene carbonate which is added to the electrolyte to enable an efficient SEI formation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727


/Laura Weiner/Primary Examiner, Art Unit 1727